Title: From Alexander Hamilton to Timothy Taylor, 3 July 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            N. York July 3d. 1799
          
          I have written to the Secy. of War agreably to the suggestion of your letter of the 26th. of June, respecting Abijah Fenn. It is to be lamented that the most circumspect men are apt to have too much facility about recommendations. Warned by this instance it is hoped he you will in future not present a candidate without personal knowledge or inquiry through various Channels—
          With great consideratn &—
           Col: Taylor
        